DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 12 May 2021.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-11 have been rejected.
4.  Claims 12-20 have been allowed.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 30 May 2019, 12 May 2021 and 18 May 2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.  Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because independent claim 1 is directed towards a computing platform that comprises a processor, a communication interface and memory storing computer-readable instructions.  However, after a review of the applicant’s specification the examiner has not found support for the processor, the communication interface or the memory being hardware.  Since the system claim does not recite hardware elements this renders the claim non-statutory.  Dependent claims 2-11 recite similar subject matter and are non-statutory as well.
Allowable Subject Matter
7.  Claims 1-20 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the instant application is Ganda US 2018/0278613 A1 directed to receiving a request to access protected data stored in a smart data container [abstract].  Ganda teaches that the smart data container may include capabilities for authenticating a requesting user and authenticating a client device from which access is requested [0028].  However, the prior art does not disclose, teach or fairly suggest the limitations of “after authenticating the first requesting system using the first data container object, load, using the first data container object, first source data from a first data track maintained by the computing platform, wherein the first data track maintained by the computing platform comprises a plurality of datasets”, “send the first source data loaded using the first data container object to a second data container object different from the first data container object”, “load, using the second data container object, second source data from the first data track maintained by the computing platform”, “combine, at the second data container object, the second source data loaded using the second data container object and the first source data loaded using the first data container object to produce a first combined dataset”, “send the first combined dataset to a third data container object different from the first data container object and the second data container object”, “load, using the third data container object, third source data from the first data track maintained by the computing platform”, “combine, at the third data container object, the third source data loaded using the third data container object and the first combined dataset to produce a second combined dataset” and “send, via the communication interface, to the first requesting system, the second combined dataset”, as recited in independent claim 1. The prior art does not disclose, teach or fairly suggest the limitations of “after 
Any claims not directly addressed are allowed on the virtue of their dependency.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
8.  The following references have been considered relevant by the examiner:
A.  Eckel US 2017/0006066 A1 directed to an electronic security container (ESC) and methods and systems for accessing user content contained in an ESC [0004].
B.  Gounares US 2016/0301676 A1 directed to data center security technology aimed at preventing large-scale breaches of highly valuable information using a system of highly distributed individual 
C.  Chakrabarti et al US 2018/0097809 A1 directed to the field of information security, and more particularly, to securing access to cloud components [0001].
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492